internal_revenue_service number release date index number ------------------------------------ ---------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc ita b05 plr-131427-15 date date taxpayers company year ------------------------------------ ------------------------------------------------------ ------- dear ------------------------------------ this ruling is in reference to taxpayers’ request to make a late election under sec_453 of the internal_revenue_code to apply to a disposition of shares in company made in year under the authority in sec_15a_453-1 of the income_tax regulations facts taxpayers were shareholders in company until december of year when they sold all shares in an installment_sale under the sale agreement for the shares taxpayers were to receive a portion of the payment after the end of year therefore the sale was an installment_sale under sec_453 taxpayers directed their tax preparer to make two draft returns for year one draft using the installment_method and the other electing out as per sec_453 after consideration of both drafts taxpayers decided to file a return electing out of the installment_method as a result of a clerical_error on the part of the tax preparer and through no fault of taxpayers the draft return using the installment_method was transmitted to the internal_revenue_service taxpayers therefore failed to make a sec_453 election on their year return as originally filed affidavits provided by taxpayers indicated that they intended to file a return electing out of the installment_method and had included payment for additional taxes owed in that year as a result taxpayers also attested that they had been unaware of the error until they received a refund for overpayment an affidavit provided by the tax preparer for plr-131427-15 taxpayers states that he mistakenly filed the wrong version of the return and that he was likewise not aware of the error until taxpayers received a refund law and analysis sec_453 states that income from installments sales is to be reported under the installment_method with income recognized simultaneously and in proportion to payments received on the sale sec_453 defines an installment_sale as a disposition of property for which at least one payment is to be received after the close of the taxable_year of the disposition sec_453 allows taxpayers to elect out of the installment_method and instead immediately recognize all gains from the sale as income per sec_453 this election is to be made on or before the due_date for the taxpayer’s return for the tax_year in which the disposition is made under sec_15a_453-1 of the income_tax regulations such elections are made by reporting an amount_realized equal to the sale price on the tax_return for the taxable_year in which the sale occurs sec_15a_453-1 provides the standard under which such requests for late sec_453 elections are to be made requests for relief under that section are granted when the internal_revenue_service concludes that the taxpayer had good cause for failing to make a timely election in the instant case the information submitted indicates that taxpayers intended to timely file a return properly electing out of the installment_method and their failure to do so was the result of clerical errors on the part of their tax preparer conclusion based on the facts and information submitted and the representations made we conclude that taxpayers had good cause for failing to make a timely election under sec_453 accordingly taxpayers have satisfied the requirements of the regulations for granting of relief permission to make a late election out of the installment_method for the year sale of taxpayers is granted for the period that end sec_75 days after the date of this letter in order to elect out of the installment_method taxpayers must file an amended federal_income_tax return for year at the internal_revenue_service center where taxpayers file annual federal_income_tax returns and report the full amount_realized on the sale in year a copy of this letter_ruling must be attached to the amended_return if you file the amended_return electronically you may satisfy this requirement by attaching a statement to each of the amended returns that provides the date and control number of this letter_ruling plr-131427-15 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made when it is disclosed under sec_6110 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely william a jackson branch chief branch income_tax accounting enclosures copy of letter for sec_6110 purposes cc
